[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR CONTEMPT DATED OCTOBER 1, 1999
The plaintiff, Jeanette A. Preston, in the above entitled matter filed a Motion for Contempt claiming that the defendant should be found in contempt for initiating a writ, summons, and complaint seeking a partition of land owned by the plaintiff and defendant. Said action for partition was commenced on August 23, 1999. Prior to said date the plaintiff commenced a dissolution of marriage action on July 21, 1998, with a return date of August 11, 1998. The plaintiff also served upon the defendant automatic orders of the court prior to the date the defendant filed his action seeking a partition of jointly owned property.
The plaintiff in essence claims that the defendant violated the following automatic order when the defendant files its action for partition against the defendant:
    "1. Neither party shall sell, transfer, encumber, conceal, assign, remove, or in any way dispose of, without the consent of the other party in writing, or any order of the court, any property, individually or jointly held by the parties, except in the usual course of business or for customary and usual household expenses for reasonable attorney fees in connection with this action.
The plaintiff filed a memorandum of law dated October 1, 1999, in conjunction with her motion. The defendant filed a memorandum in opposition to the motion for contempt dated October 12, 1999. The court held a hearing wherein the parties presented oral argument in addition to the legal claims submitted in their briefs.
After reviewing the briefs and listening to oral argument of the parties, the court concludes that the defendant, Mark F. Warner, is not in contempt of the automatic orders of the court served upon the defendant with the dissolution of marriage CT Page 14352 complaint. By filing the partition action, the defendant has not attempted to sell, transfer, encumber, conceal, assign, remove, or in any dispose of the parties marital property without a court order. By filing a partition action, the defendant is attempting to invoke the jurisdiction of the court to either sell and/or partition the subject property. The defendant is not in violation of the automatic orders.
The plaintiffs motion for contempt is hereby denied.
Devine, J.